Citation Nr: 0906613	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  08-00 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1976.

This matter came before the Board of Veterans' Appeals 
(Board) from an October 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied, among other things, the veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The preponderance of the evidence of record indicates that 
the Veteran's hearing loss is not related to service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that the Veteran's 
current hearing loss and tinnitus are related to service.  
Specifically, they contend that the Veteran's current hearing 
loss is the result of exposure to loud artillery in service.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  Service 
connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  38 C.F.R. §§ 3.307, 3.309 (2008).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hearing loss.  
In this regard, the Board finds that the preponderance of the 
evidence of record indicates that, while the Veteran has 
hearing loss, it is not due to service.  Initially, the Board 
points out that the Veteran's service treatment records do 
not show any hearing loss.  Specifically, the Board notes the 
Veteran's entrance examination report of May 1972, which 
showed hearing levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
15
10
10
5
10

The Veteran's service treatment records show no complaints 
of, or treatment for, any ear disorder or hearing loss during 
service.  The Veteran's report of separation dated July 1976 
showing the following levels of hearing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
20
LEFT
20
10
5
10
5


Subsequent to service, there is no diagnosis of hearing loss 
for many years.  Specifically noted is the Veteran's March 
1983 Reserve service examination, which found the Veteran to 
have normal hearing in both ears.  The evidence does not show 
a diagnosis of hearing loss for the Veteran until 2006, some 
thirty years after his separation from service.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it 
was proper to consider the Veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition he now raised).

Further, the Board notes the report of a VA examination 
conducted in May 2007.  At that time, the Veteran's history 
was reviewed, including his MOS of medical corpsman, and his 
report of exposure to acoustic trauma in the form of 
artillery, mortar fire, helicopters and heavy trucks.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
65
55
LEFT
25
25
30
50
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 92 percent in the left ear.  
The Veteran was diagnosed with normal sloping to moderately 
severe sensorineural hearing loss in the left ear, and normal 
sloping to moderate sensorineural hearing loss in the left 
ear.  After a review of the Veteran's claims file and a 
thorough examination, the examiner indicated that he thought 
the Veteran's hearing impairment was not the result of 
acoustic trauma incurred during military service.  In support 
of this opinion, the examiner noted that the Veteran's 
service treatment records were silent for hearing loss, and 
the examiner indicated that it was his opinion that noise 
induced hearing loss occurs at the time of the exposure, not 
after the noise has ceased.  The Board finds this opinion 
particularly probative because it was based on a thorough 
examiner of the Veteran and a thorough review of his claims 
file. 

The Board also points out that there is no indication that 
the Veteran engaged in combat with the enemy, nor does the 
Veteran allege that he has hearing loss due to combat noise 
exposure.

Therefore, considering all evidence of record, including that 
the Veteran's hearing tests in service were within normal 
limits, that the Veteran was not diagnosed with hearing loss 
until 30 years after his separation from service, that the 
Veteran did not engage in combat, and considering the medical 
etiology opinion of record which indicates that the Veteran's 
current hearing loss is not related to service, the Board 
finds that the preponderance of the evidence of record is 
against a grant of service connection for hearing loss.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


